DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed July 27, 2022.  The amendments after final have been ENTERED.  The finality of the last Office Action has been WITHDRAWN. Any rejections or objections not reiterated herein have been withdrawn. 
	Claims 1, 4, 6, 8, 12, 15-16, 19-20, and 28-30 are currently pending and have been examined herein. 

Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 19, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 19, and 28 are indefinite over the recitation of the phrase “a methylation specific enzymatic digest, bisulfite sequencing, promoter methylation analysis, CpG island methylation analysis, MSP, Heavy Methyl, Meth Light, Mess-Up, and other methods relying on a detection of amplified DNA” in claim 4.    Here Claim 4 recites “other methods relying on a detecting of amplified DNA” (a broad term) along with “a methylation specific enzymatic digest, bisulfite sequencing, promoter methylation analysis, CpG island methylation analysis, MSP, Heavy Methyl, Meth Light, Mess-Up” (specifics type of assays).  A broad limitation together with a narrow limitation that falls within the broad range or limitation (in the same claim) is considered indefinite when the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 6 is indefinite over the recitation of the phrase “wherein said human sample is selected from a body fluid, a blood sample, a tissue, an organ, a cell type blood sample, or a sample of blood lymphocytes”.    Claim 6 recites “body fluid” (a broad term) along with “a blood sample” (a specific type of body fluid).  Additionally claim 6 recites “blood sample” (a broad term) along with “a cell type blood sample” and “a sample of blood lymphocytes” (both are specific types of blood samples).  Finally claim 6 recites “a cell type blood sample” (a broad term) along with “blood lymphocytes” (a specific type of cell type blood sample). A broad limitation together with a narrow limitation that falls within the broad range or limitation (in the same claim) is considered indefinite when the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 28 is rejected over the recitation of the phrase “wherein said at least one CpG position is selected from CpG sites 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, and 18 of SEQ ID NO: 1”.  It is noted that this claim depends from claim 19 which states that “said at least one CpG position is selected from CpG sites 10, 11, 12, and 13 in the genomic region of SEQ ID NO: 1”.  In the instant case it is unclear how claim 28 further limits the method of claim 19.  This rejection could be overcome by amending claim 28 to depend from 4. 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 4, 6, 8, 12, 15, 19, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Van Criekinge (US 2011/0117551 Pub 5/19/2011). 
Regarding Claims 1, 29, and 30 Van Criekinge discloses that they have found that cytosines within CpG dinucleotides of DNA from particular genes, including CD248, are differentially methylated in human lung cancer tissue samples and normal lung tissue control samples (para 0023). Van Criekinge teaches that bisulfite ion treated gene sequence can be exposed to alkaline conditions, which convert bisulfite modified cytosine residues to uracil residues. The DNA can be amplified, for example, by PCR, and sequenced to determine whether CpG sites are methylated in the DNA of the sample. Uracil is recognized as a thymine by Taq polymerase and, upon PCR, the resultant product contains cytosine only at the position where 5-methylcytosine was present in the starting template DNA. One can compare the amount or distribution of uracil residues in the bisulfite ion treated gene sequence of the test cell with a similarly treated corresponding non-methylated gene sequence. A decrease in the amount or distribution of uracil residues in the gene from the test cell indicates methylation of cytosine residues in CpG dinucleotides in the gene of the test cell (para 0052). Van Criekinge teaches that CpG dinucleotides susceptible to methylation are typically concentrated in the promoter region, intron region or exon region of human genes. Thus, the methylation status of the promoter and/or intron and/or exon region of at least one gene can be assessed (para 0025). Thus Van Criekinge teaches a method comprising a) bisulfite treating isolated genomic DNA from a human sample, and b) amplifying a region of the CD248 gene from the bisulfite treated DNA to produce an amplicon from the CD248 gene.  It is noted that SEQ ID NO: 1 of the instant application is present in the single exon of the CD248 and Van Criekinge specifically teaches that the methylation status of the exon region of the gene can be assessed. 
Van Criekinge does not specifically teach that the amplicon comprises SEQ ID NO: 2 or 3. 
While Van Criekinge does not teach an amplicon that comprises SEQ ID NOs: 2 or 3, these two sequences are obvious variations of SEQ ID NO: 1.  It was well known in the art at the time the invention how to predict how a genomic nucleic acid sequence will change after treatment with sodium bisulfite. For example, consider the alignment of SEQ ID NO: 2 and SEQ ID NO: 1:

    PNG
    media_image1.png
    620
    766
    media_image1.png
    Greyscale

 SEQ ID NO: 2 is obvious over Van Criekinge because if SEQ ID NO: 1 was bisulfite treated the resulting sequence would have comprised SEQ ID NO: 2 when all of the cytosines were unmethylated. As shown above all of the unmethylated cytosines in SEQ ID NO: 1 have been converted to thymine. Further, consider the alignment of SEQ ID NO: 3 and SEQ ID NO: 1


    PNG
    media_image2.png
    624
    755
    media_image2.png
    Greyscale

SEQ ID NO: 3 is obvious over Van Criekinge because if the complement of SEQ ID NO: 1 was bisulfite treated and amplified the resulting sequence would have comprised SEQ ID NO: 3 when the CpG sites were methylated.  A skilled artisan having knowledge of SEQ ID NO: 1 would have found SEQ ID NOs: 2 and 3 to be obvious variants of bisulfite treated SEQ ID NO: 1 because the artisan would have had a finite number of predictable sequence options for the bisulfite treated amplicons, and the artisan would have had good reason to purse these known options, which were within the artisans technical grasp. Thus for the reasons provided above an amplicon comprising SEQ ID NO: 2 or 3 would have been obvious to one of ordinary skill in the art. 

Regarding Claim 4 Van Criekinge teaches that bisulfite ion treated gene sequence can be exposed to alkaline conditions, which convert bisulfite modified cytosine residues to uracil residues. The DNA can be amplified, for example, by PCR, and sequenced to determine whether CpG sites are methylated in the DNA of the sample (para 0052). Thus Van Criekinge teaches a  method wherein the bisulfite convertible cytosine is detected by a bisulfite sequencing method. 
 Regarding Claim 6 Van Criekinge teaches that test samples and normal samples for diagnostic, prognostic, or personalized medicine uses can be obtained from surgical samples, such as biopsies or fine needle aspirates, from paraffin embedded lung, or other organ tissues, from a body fluid such as blood, serum, lymph, saliva, sputum, urine, pleural fluid, bronchoalveolar lavage fluid. Thus Van Criekinge teaches a method wherein the sample is selected from a body fluid, blood samples, a tissue, or an organ. 
Regarding Claim 8 Van Criekinge teaches any nucleic acid specimen in purified or non-purified form obtained from such specimen cell can be utilized as the starting nucleic acid or acids (para 0046). Thus Van Criekinge teaches a method without a step of purifying the cells.  
Regarding Claim 12 Van Criekinge teaches the test samples may contain cancer cells or pre-cancer cells or nucleic acids from them. For example the sample may contain lung adenoma cells, lung advanced adenoma cells, or lung adenocarcinoma cells (para 0046). 
Regarding Claim 15 Van Criekinge teaches the method can be performed using a kit comprising a bisulfite reagent and materials for detecting the bisulfite convertible cytosine at CpG positions selected from the CpG positions in the genomic region according to SEQ ID NO: 1 (see para 0050). 
Regarding Claim 19 Van Criekinge teaches that CpG dinucleotides susceptible to methylation are typically concentrated in the promoter region, intron region or exon region of human genes. Thus, the methylation status of the promoter and/or intron and/or exon region of at least one gene can be assessed (para 0025). It is noted that SEQ ID NO: 1 of the instant application is present in the single exon of the CD248 and Van Criekinge specifically teaches that the methylation status of the exon region of the gene can be assessed. It is a property of the method of Van Criekinge that if the exon was assessed the CpG’s at positions 10, 11, 12, and 13 according to SEQ ID NOs: 1 would be assessed. 
Regarding Claim 28 Van Criekinge teaches that CpG dinucleotides susceptible to methylation are typically concentrated in the promoter region, intron region or exon region of human genes. Thus, the methylation status of the promoter and/or intron and/or exon region of at least one gene can be assessed (para 0025). It is noted that SEQ ID NO: 1 of the instant application is present in the single exon of the CD248 and Van Criekinge specifically teaches that the methylation status of the exon region of the gene can be assessed. It is a property of the method of Van Criekinge that if the exon was assessed the CpG’s at positions 1-5, 6, 8-18 according to SEQ ID NOs: 1 would be assessed. 

7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Van Criekinge (US 2011/0117551 Pub 5/19/2011) in view of Kufer (US 2012/0034228 Pub 2/9/2012). 
	The teachings of Van Criekinge are presented above. 
	Van Criekinge does not teach PCR amplification with a primer comprising SEQ ID NO: 4. 
	However Kufer teaches amplification of the endosialin gene using SEQ ID NO: 918. This sequence comprises SEQ ID NO: 4 of the instant application. 
SEQ ID NO: 4          1 CATCTTCCTCATCCTCCC 18
                        ||||||||||||||||||
SEQ ID NO: 918        6 CATCTTCCTCATCCTCCC 23

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Van Criekinge by using a primer comprising SEQ ID NO: 4 as suggested by Kufer.  One of skill in the art would have been motivated to use the primer of SEQ ID NO: 918 (which comprises SEQ ID NO: 4) for the benefit of using a primer that was known in the art to be useful for amplifying the exon of the CD248 gene. 

8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Criekinge (US 2011/0117551 Pub 5/19/2011) in view of Olek (US 2014/0227703 Pub 8/14/2014). 
The teachings of Van Criekinge are presented above. 
Van Criekinge does not teach a method wherein the method is performed using whole blood and/or non-trypsinized tissue. 
However Olek teaches a method of analyzing the methylation status of at least one CpG position in a gene in a blood or tissue sample.  Olek teaches that the method can be performed without a step of purifying and/or enriching cells, preferably in whole blood and/or non trypsinized tissue (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Van Criekinge by assaying the CpG positions in a sample of whole blood or non-trypsinized tissue as suggested by Olek.  In the instant case Olek teaches a method of analyzing the methylation status of at least one CpG position in a gene in a blood or tissue sample.  Olek teaches that the method can be performed without a step of purifying and/or enriching cells, preferably in whole blood and/or non trypsinized tissue (abstract). One of skill in the art would have been motivated to use whole blood and/or non trypsinized tissue based on the teachings of Olek since these sample types can be used without a step of purifying and/or enriching cells which saves time and reagents. 


Response To Arguments
9.	In the response the Applicants traversed the rejections under 35 USC 102/103.   The Applicants argue that claim 1 has been amended to incorporate the allowable subject matter of claims 29 and 30.  
The amendments have been fully considered.  After further consideration the examiner has decided that claims 29-30 are obvious over the prior art and new rejections are set forth above which address this.  
 
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634